DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 11, 2022 has been entered.
Claim 1 is amended. The rejection of claim 1 over Ahn in view of Oh and Kaneda is withdrawn in light of the amendment; however, a new rejection is made in view of Kim, see below. Claim 15 is added. Claims 1-15 are pending and are rejected for the reasons provided below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn (US 2012/0208055) in view of Oh et al. (US 2011/0104539), Kaneda et al. (US 2010/0310924), and Kim (US 2011/0229753).
Regarding claim 1, Ahn teaches an electrode assembly comprising:
a positive electrode plate (310, 510) having a positive electrode tab (340, 540) attached thereto;
a negative electrode plate (320, 520a) having a negative electrode tab (350, 550a) attached thereto;
a separator (330, 530) interposed between the electrode plates;
wherein the electrode plates and separator are wound while being laminated such that the positive and negative electrode tabs extend from opposite longitudinal portions of the electrode assembly (see Figures 7, 8, 12 and 14).
Ahn teaches that the electrode tabs do not overlap each other in order to prevent an increase in the thickness of the wound assembly (Figure 2, [0079], [0081]).
With further regard to claim 1 and with regard to claim 14, Ahn teaches a non-coating layer formed on another surface from the surface of the positive electrode current collector, or electrode tab (540), and teaches a coating layer formed on the another surface of the positive electrode plate to cover an entirety of an opposite surface of the positive current collector, as shown in annotated Figure 14 below:

    PNG
    media_image1.png
    745
    630
    media_image1.png
    Greyscale


 Regarding claims 1 and 10, Ahn fails to teach that the positive electrode tab and negative electrode tab are at a location corresponding to 1/3 to 2/3 of the radius of the electrode assembly.
Oh teaches an electrode assembly wherein the positive (32) and negative (34) electrode tabs are provided at the center of the radius of the cross section of the electrode assembly (Figures 2-4, [0040], [0050], [0061]).
Oh further teaches that it is desirable to place the tabs at the center of the radius so that the electrode plates, or cathode and anode, may be formed symmetrically, thereby facilitating fabrication of the electrode ([0050], [0052]).
Therefore, it would have been obvious to the skilled artisan at the time of the invention to place the tabs of Ahn at the center of the radius of the electrode assembly such as suggested by Oh in order to facilitate fabrication of the electrodes.

With further regard to claim 1, and regarding claims 3 and 7, Ahn in view of Oh teaches the electrode assembly of claim 1 but is silent on half-coating portions, where active material is coated on only one surface of a positive electrode current collector, the other surface having non-coating layer, or no coating.
Kaneda teaches an electrode assembly including positive (11) and negative (21) electrode plates, wherein the positive electrode plate (11) comprises positive electrode half-coating portions wherein a positive electrode coating layer, or positive electrode mixture layer (12b), is formed on only one surface of the current collector, and a non-coating layer, or uncoated portion (13a), formed on the opposite side of the positive electrode plate (11) (Figure 9c).
Kaneda further teaches that the non-coating layer structure as required in claim 1:

    PNG
    media_image2.png
    287
    594
    media_image2.png
    Greyscale
 

Kaneda further teaches using half-coating portions, as discussed above, is desirable for relieving bending stress ([0009]-[0012]).
Therefore, it would have been obvious to the skilled artisan to including half-coating portions in the battery of Ahn in view of Oh such as suggested by Kaneda in order to relieve bending stress.

With further regard to claim 1, Ahn in view of Oh and Kaneda teaches the claimed electrode assembly but fails to teach specifically that the third portion is between the tab and an opposite end of the electrode, and that the positive half-coating portion overlaps with a portion of a negative electrode coating layer while the third portion of the positive electrode coating layer overlaps with another portion of the negative electrode coating layer formed between an opposite end of the negative electrode plate and negative electrode tab.
Kim teaches an electrode assembly including positive electrode (110) with positive electrode tab (141) and negative electrode (120) with negative electrode tab (151), wherein the tabs are applied to uncoated regions (311) (Figures 3 and 11, [0039], [0058]).
It is seen in Kim that the electrode coating layers are applied on both sides of the tabs, in other words, the coating layers are formed between the tabs and both one end and the opposite end of the electrode.
As is discussed above with reference to Oh, tab placement may be decided based on facilitating fabrication of the electrode. The skilled artisan will also easily recognize that tab placement on an electrode is a matter of design choice, where the tab may be rearranged in order to facilitate connection of the tabs from the battery to the intended load. It has been held that rearranging parts of an invention involves only routine skill in the art.

Furthermore, in light of the teachings of Kaneda as discussed above, it would have been obvious to the skilled artisan to provide half coating portions in any portion of the coated active material along an electrode in order to relieve bending stress. Therefore, it would have been obvious to the skilled artisan to provide both second and third portions in the electrode of Kim as combined with An, Oh, and Kaneda.

Regarding claim 2, it is seen in Figure 14 of Oh that the negative electrode tab (550a) and positive electrode tab (540) are aligned and positioned at the electrode plates that are closest to each other on the basis of the separator (530).

Further regarding claims 3 and 7 and with regard to claims 4-6 and 8-9, the examiner finds that it would have been obvious to the skilled artisan at the time of the invention to rearrange or provide additional half-coating portions in order to better control the thickness of the winding assembly. It has been held that duplication and rearrangement of the essential working parts of an invention involves only routine skill in the art. MPEP 2144.04 VI

As for claim 11, Kaneda teaches that electrolyte is injected, or poured, into a case (36) holding the membrane electrode assembly, and a cap plate, or sealing plate (38), is sealed ([0084]). It would have been obvious to the skilled artisan to provide a case, electrolyte, and cap plate with the electrode assembly of Ahn in view of Oh such as suggested by Kaneda in order to form a complete, usable battery.

With regard to claim 15, Kim teaches the claimed arrangement of the negative electrode plate, tab, and coating layer.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn in view of Oh and Kaneda as applied to claim 1 above, and further in view of Guo et al. (US 2019/0097259).
The teachings of Ahn, Oh, and Kaneda as discussed above are incorporated herein.

Ahn in view of Oh and Kaneda teaches the electrode assembly of claim 1 but fails to teach specifically the location of the electrode tabs relative to the half coating portion.
Guo teaches an electrode assembly including a positive electrode plate, or cathode current collector (31), with a positive electrode tab, or cathode tab (4), connected to a surface, and with a half-coating portion (Figure 2).

Regarding claim 12, Guo teaches that the positive electrode half-coating portion overlaps with the positive electrode tab in a radial direction of the electrode assembly when the assembly is in a wound state:

    PNG
    media_image3.png
    566
    801
    media_image3.png
    Greyscale


It would have been obvious to the skilled artisan at the time of the invention to use the known configuration the half-coating region of Guo in the electrode assembly of Ahn in view of Oh and Yeo and the results of the substitution would have been predictable. MPEP 2143 III B

As for claim 13, the examiner finds that the positioning of the electrode tabs is a matter of design choice, and that the skilled artisan would have been capable of positioning the electrode tabs as needed, for example depending on the necessary location for connection to the device for which the battery is used.

Response to Arguments
Applicant’s arguments, see Remarks, filed 10/11/22, with respect to the newly added limitations of claim 1 under Ahn in view of Oh and Kaneda have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kim, above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIX ECHELMEYER EGGERDING whose telephone number is (571)272-1101. The examiner can normally be reached 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALIX E EGGERDING/               Primary Examiner, Art Unit 1729